Citation Nr: 0934029	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  03-36 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the issue of 
entitlement to service connection for a back disorder.  [The 
Board notes that the Veteran submitted his first claim for 
service connection for a back disorder in April 1999 and that 
the RO denied that claim in September 1999.  As the RO 
explained in its July 2002 rating decision, the Veteran's 
current claim is being reconsidered under the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).]  

In June 2003, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  Also, in June 2004, the Veteran 
testified at a personal hearing before a Veterans Law Judge 
(VLJ) in Washington, D.C.  In June 2009, VA sent the Veteran 
a letter to informing him that the VLJ before whom he had 
testified is no longer employed by the Board and to offer him 
a new hearing before a current VLJ.  See 38 C.F.R. § 20.717.  
In July 2009, the Veteran replied that he does not wish to 
appear at a new hearing and requested that the Board consider 
his case on the evidence of record.  The Board will comply 
with the Veteran's request.

In February 2005, the Board remanded this case to the RO, 
through the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.  Following completion of 
the requested actions to the extent possible as well as a 
continued denial of the issue on appeal, the AMC returned the 
Veteran's case to the Board for further appellate 
consideration.  


FINDING OF FACT

A chronic back disorder was not manifested in service or 
until many years thereafter and is not related in any way to 
the Veteran's active duty.  


CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated June 2002, June 2003, February 2005, April 
2006, and March 2007, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  These documents 
informed the Veteran of what evidence was needed to establish 
his service connection claim, what VA would do and had done, 
and what evidence he should provide.  The June 2003, February 
2005, April 2006, and March 2007 letters also informed the 
Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in letters dated April 2006 and 
February 2009.

The timing defect of the June 2003, February 2005, April 
2006, March 2007, and February 2009 letters was cured by VA's 
subsequent re-adjudication of the claim and issuance of a 
supplemental statement of the case in April 2009.  

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's available service 
treatment records, VA treatment records, and private 
treatment records have been obtained and associated with his 
claims folder.  

At the June 2004 hearing before a former VLJ, as well as in 
letters dated April 2007 and May 2008, the Veteran requested 
that VA obtain his VA treatment records, dated 1970 through 
1973.  He explained that these records should reflect one or 
two incidents in which he had sought treatment at a VA 
hospital for back pain, but left before receiving treatment 
because the hospital was overcrowded.

Additionally, the Veteran's representative alleged at the 
June 2004 hearing that not all of the Veteran's "Post Office 
file" has been added to his claims file.  Thus, VA attempted 
to retrieve those records.

The Board has considered that additional records, either in 
the form of VA treatment records from 1970-1973, or in the 
form of United States Postal Service records, are 
unavailable.  Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(c)(2), VA is required to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist, or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist, or 
the custodian does not have them.

With respect to the claimed VA treatment records, dated 1970 
through 1973, the St. Petersburg RO requested those records 
from the VA Medical Center (VAMC) in Miami, Florida, in April 
2005, August 2005, April 2006, March 2007, May 2007, 
September 2007, May 2008, and January 2009.  In January 2009, 
the Miami VAMC replied that it was unable to locate any such 
records regarding the Veteran.  Thus, the Board finds no 
basis for further pursuit of these records, as such efforts 
would be futile.  38 C.F.R. §§ 3.159(c)(2), (3).

With respect to the claimed "Post Office file," neither the 
Veteran nor his representative has specified what he believes 
is missing from the record regarding the Veteran's Postal 
Service employment.  Additionally, neither the Veteran nor 
his representative has explained why he believes that file to 
be incomplete.  Moreover, neither the Veteran nor his 
representative has provided the dates of the ostensibly 
missing files.  Finally, the Board notes that multiple 
findings of back injuries and multiple treatment records for 
the Veteran's back condition during his time as a Postal 
Service employee are included in his record.  Consequently, 
the Board finds that any efforts to obtain any additional 
unspecified and undated records would be futile.  38 C.F.R. 
§§ 3.159(c)(2), (3).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  Here, the Veteran was provided with a VA 
examination for his back condition in March 2009.  Thus, the 
Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases).  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and clear and 
unmistakable evidence demonstrates that the preexisting 
disorder was not aggravated by active service.  38 U.S.C.A. § 
1111.  38 C.F.R. § 3.304(b) states likewise, but also states 
"[o]nly such conditions as are recorded in examination 
reports are to be considered as noted."

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable (obvious or manifest) 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

In the present case, the Veteran contends that he is entitled 
to service connection for a back condition, to include 
herniated nucleus pulposus at L4-L5 and L5-S1, and spina 
bifida occulta.  In his November 2003 substantive appeal, he 
asserted that he injured his back in May 1968 while lifting a 
fifty-gallon pot filled with water during his service on 
kitchen duty in Hawaii.  He noted that, after the incident, 
he was taken to a clinic, where he "told the doctor of my 
lower region back pain from bending and lifting the fifty-
gallon water pot.  The doctor proceeded to exam[ine] the 
pressure of my lower back and sides without an X-Ray," and, 
after also examining the Veteran's buttocks, diagnosed him 
with hemorrhoids.  The Veteran stated that he continues to 
experience the same symptoms that he first experienced in May 
1968, including pain while bending over, pain while coughing, 
pain while sneezing, pain while sitting, and, sometimes, 
numbness, weakness, or "an odd sensation" in his legs and 
feet.  The Veteran also stated that he did not mention his 
back pain at his separation examination because he wanted to 
return home to his wife and newborn son, who had recently 
been through Hurricane Camille in Biloxi, Mississippi.

At the June 2003 hearing before a DRO, the Veteran again 
stated that he had injured his back in May 1968 while lifting 
a 50 gallon pot from the floor to a table.  He stated that he 
"heard something crack or tear in the back and I fell to my 
knees."  He also noted that he was taken to a clinician, who 
diagnosed him with hemorrhoids, and prescribed two weeks of 
bedrest, followed by light duty.  The Veteran noted that he 
was not told to return for any follow-up treatment and that 
he did not seek or receive any other treatment for his back 
until after he left service.  However, he stated that he 
would sometimes request light duty or rest when his back 
hurt.  The Veteran also stated that he did not mention his 
back pain at his separation examination because he wanted to 
return home to his wife and newborn son, who had recently 
been through Hurricane Camille in Biloxi, Mississippi.  The 
Veteran explained that he had numerous back injuries 
following his time in service.  First, he stated that he 
began working for the United States Postal Service as a 
letter carrier in 1973, that he continues to work for them, 
and that, in 1980, he reinjured his back from lifting "about 
50 pounds of mail."  Second, he stated that in about 1989 he 
reinjured his back while lifting an elderly woman into a 
wheelchair as part of his church-related mission to nursing 
homes.  Third, he stated that in 1996 he again reinjured his 
back while lifting mail, as a result of which he was given a 
magnetic resonance imaging (MRI) test of his back.  He 
asserted that his prior diagnoses of hemorrhoids (in service) 
and prostatitis (post-service) were erroneous, and he 
construes the results of his 1996 MRI, taken after his third 
post-service back injury, as proof that his back pain was 
always the result of his May 1968 lifting incident, and not 
the result of either hemorrhoids or prostatitis.

At the June 2004 hearing, the Veteran again stated that his 
back gave out in May 1968 when he was lifting a 50-gallon pot 
full of liquid from the floor to a table.  He stated that he 
felt something crack or tear in his back, and that he was 
initially unable to stand.  He then stated that he was taken 
to a clinic, at which a physical examination was performed, 
and he was diagnosed with hemorrhoids and prescribed two 
weeks of bed rest, Preparation H, and a suppository.  He 
noted that, although he continued to complain about his back 
condition in service and sometimes stopped lifting heavy 
objects when encountering pain, he never sought any more 
treatment for his back during service.  He again asserted 
that his diagnosis of hemorrhoids (in service), nonspecific 
urethritis (in service), and prostatitis (post-service) were 
misdiagnoses of his claimed back condition.  He noted that he 
reinjured his back while lifting someone in a wheelchair in 
1988.  However, he asserted that his current back symptoms 
are the same as those he experienced while in service.  He 
also stated that he has taken extensive sick leave from his 
job at the Postal Service because of his back condition.  
Finally, his representative noted an October 1988 diagnosis 
of spina bifida occulta and raised the possibility of 
aggravation of that congenital condition in service.

In April 2007, the Veteran asserted that, despite references 
to herniated nucleus pulposus at L4-L5 and L5-S1, he is also 
claiming hat service connection should be awarded for his 
back pain.  In adjudicating the Veteran's service connection 
claim, the Board will certainly consider his complaints of 
back pain but notes that pain alone is not a condition for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Also, in May 2008, the Veteran asserted that his service 
connection issue should also include references to his 
diagnosed spina bifida occulta.  Again, in adjudicating the 
Veteran's service connection claim, the Board will consider 
this disorder.  

Service treatment records show that, at the July 1966 
enlistment examination, the Veteran indicated that he did not 
have, and had never had, "arthritis or rheumatism," "bone, 
joint, or other deformity," or "recurrent back pain."  
Additionally, his spine and other musculoskeletal system were 
found to be clinically normal at that time.  In May 1968, he 
was diagnosed with hemorrhoids ("Rhoids,") and non-specific 
urethritis ("NSU"-an inflammation of the urethra which is 
caused by something other than gonorrheal infection.)  At his 
May 1970 separation examination, he again indicated that he 
did not have, and had never had, "arthritis or rheumatism," 
"bone, joint, or other deformity," or "recurrent back 
pain."  Additionally, his spine and other musculoskeletal 
system were again found to be clinically normal.  No 
diagnosis of any back condition in service is of record.

In August 1977, the Veteran was treated by a VA physician for 
complaints of left lumbar area pain, problems holding his 
urine, edema on his left groin, and a two-year history of 
pain in his left testicle.  The VA physician diagnosed the 
Veteran with acute prostatitis.

In November 1977, the Veteran told a VA clinician that his 
frequency of and pain with urination had improved, but that 
he continued to have left back pain radiating to his left 
testis.  The Veteran was scheduled for an IVP (intravenous 
pyelogram-a radiological procedure used to visualize 
abnormalities of the urinary system.)

In April 1978, the Veteran was treated by a VA physician for 
pain in his left lower back.  On examination, the Veteran had 
no pain with either flexion or extension of his back.  
However, the VA physician found via rectal examination that 
the Veteran had a tender and slightly enlarged prostate.  The 
VA physician diagnosed the Veteran with prostatitis.

There are no medical records of any complaints or treatment 
for a back condition from April 1978 until October 1988.  At 
the June 2003 and June 2004 hearings, the Veteran identified 
1988 or "around 1989" as the time in which he reinjured his 
back while lifting someone in a wheelchair.

In October 1988, the Veteran was provided with an X-ray from 
a VA radiologist.  The radiologist noted small spina bifida 
occulta in S1 and some of the lower sacral segments, which he 
found to be "of questionable clinical significance."  
Otherwise, he found that the Veteran's "lumbosacral spine 
study is unremarkable and there is no evidence of fracture, 
disk space narrowing or degenerative spondylosis."

In March 1991, the Veteran sought treatment for his back from 
a private physician, D.G.  D.G. noted that the Veteran 
reported having originally injured his back "several 
months" ago, while lifting a 50 pound piece of mail.  A few 
days after lifting that piece of mail, "his lumbar area 
started to hurt him, lasting a week or so, then his left leg 
was hurting him, left posterior thigh and calf.  He's had 
numbness in that location which has cleared.  He was doing 
nicely for many weeks to a few months when he developed this 
pain in his lumbar area almost immediately after lifting the 
person from the wheelchair.  He admits while he was working 
he had moved a heavy piece of mail turning from left to right 
and he felt something snap in his back....[The veteran reported 
that] he's never had any head, neck or back injuries at any 
time, other than the above."  An electromyography (EMG) 
showed no active evidence of denervation of the lower 
extremities or lumbar paraspinal muscle group.  Studies of 
the Veteran's nerves and reflexes were normal.  The physician 
found that the Veteran's "initial injury could have occurred 
while lifting that mail several months ago, and his present 
injury [could be] an aggravation of his preexisting problem; 
or he may have a herniated lumbar disc or myofascial [pain] 
syndrome not related to his injury several months ago."

In March 1992, the veteran's private physician, D.G., noted 
that he had been treating the veteran for a lumbosacral 
sprain since earlier that month, and that, as of later that 
month, the veteran "is able to return to full duty with no 
limitation."

In October 1992, the Veteran's private physician, D.G., noted 
that he had been treating the Veteran for a lumbar sprain 
since September 1992, and that, as of later that month, the 
Veteran "is able to return to full duty with no 
limitation."

In March 1993, the Veteran's private physician, D.G., noted 
that he had been treating the Veteran for an acute sacral 
sprain since earlier that month, and that, as of later that 
month, the Veteran "is able to return to full duty with no 
limitation."

In November 1993, the Veteran's private physician, D.G., 
noted that he had been treating the Veteran for a lumbosacral 
sprain since earlier that month, and that, as of later that 
month, the Veteran "is able to return to full duty with no 
limitation."

In August 1994, the Veteran's private physician, D.G., noted 
that he had been treating the veteran for an acute 
lumbosacral sprain since earlier that month, and that, as of 
later that month, the Veteran "is able to return to full 
duty with no limitation."

In June 1995, the Veteran's private physician, D.G., noted 
that he had been treating the Veteran for an acute 
lumbosacral sprain since earlier that month, and that, as of 
the following month, the Veteran "is able to return to full 
duty with no limitation."

On two occasions in October 1996, a private clinician at the 
S.M.C. diagnosed the Veteran with a lumbosacral spinal 
sprain, and recommended lifting and moving restrictions.  The 
clinician noted that the sprain was caused by an accident 
which had occurred in September 1996.  As noted above, the 
Veteran had testified at his June 2003 DRO hearing that he 
had reinjured his back while lifting mail in 1996.

In November 1996, another private physician, S.R., performed 
a magnetic resonance imaging (MRI) on the Veteran's lumbar 
spine.  The Veteran reported that he had low back and 
bilateral leg pain secondary to a work-related injury in 
September 1996.  S.R. diagnosed the Veteran with loss in 
normal lumbar lordosis, which may be secondary to muscle 
spasm; lumbar scoliosis convex to the left; small central 
posterior herniated nucleus pulposus at the L4-L5 level in 
addition to hypertrophy of the ligamentum flavum and 
interarticular facets resulting in mild spinal stenosis and 
moderate-to-severe bilateral neural foraminal encroachment, 
the latter worse on the right; and mild retrolisthesis of L5, 
with a small posterior herniated nucleus pulposus at the L5-
S1 level to the right of midline, causing an anterior 
impression on the thecal sac.

In December 1996, the Veteran's private physician, D.G., 
reviewed the Veteran's MRI results and diagnosed him with a 
degenerative disc and herniated nucleus pulposus.

In February 2002, another private physician, S.H., wrote that 
the Veteran "has low back pain stemming from an injury 
5/31/68 when he was [in service,] in Hawaii....This is 
according to standard FORM 600," which is the form on which 
the Veteran was diagnosed with non-specific urethritis and 
hemorrhoids in service in May 1968.  S.H. provided no 
rationale for connecting the Veteran's current low back pain 
to his diagnosis of non-specific urethritis and hemorrhoids 
in service.

In March 2009, the Veteran was provided with a VA 
examination.  The examiner reviewed the claims file.  The 
Veteran reported having hurt his back in 1996 when attempting 
to lift a 50 pound piece of mail at work.  The Veteran also 
reported reinjuring his back in a car accident in 1999.  The 
examiner found no lumbar spine deformity, mild tenderness at 
the L5-S1 level, some limitation of motion, and no 
neurological sensorimotor or reflex abnormalities.  X-rays of 
the lumbar spine taken as part of the examination showed a 
narrowing of the L4-L5 and L5-S1, with severe degenerative 
changes.  The examiner diagnosed the Veteran with 
degenerative disc disease with a disc herniation at L4-L5 and 
L5-S1, by MRI, with spondylosis and lower extremity 
radiculopathy.  He opined that the Veteran's current low back 
condition is less likely than not related to his military 
service, for four reasons. First, the Veteran's service 
treatment records are negative for any complaints of or 
treatment for any back condition.  Second, the Veteran's 
separation examination of May 1970 showed no complaints of 
any back condition, and the examination of the spine was 
normal.  Third, the first documented evidence of low-back 
pain was in August 1977, and it was attributed to acute 
prostatitis.  Fourth, the first documented X-rays of the 
Veteran's lumbar spine was taken in October 1988, eighteen 
years after his separation from service, and the Veteran has 
had back injuries after service.

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

The Veteran is competent to state that his back hurt after he 
lifted a fifty-gallon pot filled with water during his 
service on kitchen duty in Hawaii.  The Veteran is also 
competent to report that he is feeling the same symptoms that 
he felt after his claimed back injury in service.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay 
evidence" is evidence provided by a person who has personal 
knowledge derived from his own senses); 38 C.F.R. 
§ 3.159(a)(2) ("Competent lay evidence" is any evidence not 
requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.)

However, as a layperson with no apparent medical expertise or 
training, the Veteran is not competent to comment on the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  That is, the Veteran cannot rely 
on his own medical opinion that his current back condition 
was caused by his lifting of a fifty-gallon pot filled with 
water in service.  Similarly, the Veteran is not competent to 
state that the diagnoses of hemorrhoids (in service), 
nonspecific urethritis (in service), and prostatitis (post-
service) were in error; rather, as the April 1978 VA 
treatment record shows, the diagnosis of prostatitis rather 
than a back condition was made after a thorough examination 
of the veteran's back and prostate.  Additionally, the 
Veteran is not competent to state that his small spina bifida 
occulta in S1 and some of the lower sacral segments, which 
was diagnosed by a VA radiologist in October 1988, was 
aggravated by his time in service.  The VA radiologist did 
not find any evidence of aggravation; indeed, he opined that 
the finding was "of questionable clinical significance."  
Finally, the VA examiner's etiological opinion that the 
Veteran's current low back condition is less likely than not 
related to his military service is more probative, because it 
is based on his greater medical knowledge and experience.  
Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board notes that the Veteran disputes the veracity of his 
own statement, from his May 1970 separation examination, that 
he did not have, and had never had, "arthritis or 
rheumatism," "bone, joint, or other deformity," or 
"recurrent back pain."  Rather, in his November 2003 
substantive appeal, and again at his June 2003 DRO hearing, 
he asserted that he did not mention his back pain at his May 
1970 separation examination because he wanted to return home 
to his wife and newborn son.  If found credible, this would 
undermine one of the rationales behind the March 2009 VA 
examiner's conclusion.  However, the Board finds that this 
testimony is outweighed by the other evidence of record.

First, the Board notes that contemporaneous evidence has 
greater probative value than reported history.  Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).

Second, in addition to his own statements, the Veteran was 
given a clinical evaluation of his spine and other 
musculoskeletal condition at separation, and both were found 
to be normal.  Even if the Veteran had a reason to deny 
having a back condition, the clinician who examined him was 
obliged to report any findings, yet found no evidence of a 
back condition.  

Third, the Veteran told his treating clinician in March 1991 
that he had originally injured his back several months ago, 
while lifting a 50 pound piece of mail, and that he had 
reinjured it when lifting a person in a wheelchair.  The 
Veteran specifically reported at that time that he had never 
had any other back injuries.  Similarly, when the Veteran 
sought treatment for his back condition in October 1996 and 
November 1996, he attributed that condition to a work-related 
injury from September 1996.  

Thus, the Board finds that the probative value of the 
Veteran's statements that the symptoms of his back condition 
began in service, but that he concealed them in order to 
expedite his return home, is outweighed by his conflicting 
contemporaneous statements, the findings of the clinician at 
his separation examination, and his own statements to his 
treating clinicians after service.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (holding that the Board is 
entitled to discount the credibility of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence.)

The Board further finds that the March 2009 VA examiner's 
opinion outweighs the conflicting medical evidence of record, 
including the February 2002 etiological opinion from the 
veteran's private physician, S.H., and the medical treatise 
evidence that the Veteran provided in June 2004 and May 2008.  
Where, as here, conflicting medical opinions are of record, 
the Board can ascribe greater probative weight to one opinion 
over another, provided that a rational basis is given.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999).  Greater weight may be placed on one 
clinician's opinion than another's based on the reasoning in 
the opinions, and whether and to what extent the clinicians 
reviewed the Veteran's prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the opinion of the March 2009 VA examiner has 
greater probative value than the other opinions of record, 
because he provided an extensive rationale for his opinion, 
including noting that the Veteran's service treatment records 
are negative for any complaints of or treatment for any back 
condition, that the Veteran's separation examination of May 
1970 included no complaints or findings of any back disorder, 
that the first documented evidence of low-back pain was in 
August 1977, that it was attributed to acute prostatitis, and 
that the Veteran has had back injuries after service.

By contrast, S.H. stated only that his opinion was 
"according to standard FORM 600," on which the Veteran was 
diagnosed with non-specific urethritis and hemorrhoids in 
service in May 1968.  As noted above, S.H. provided no 
explanation for connecting the Veteran's current low back 
pain to his diagnosis of non-specific urethritis and 
hemorrhoids in service.  Consequently, the Board finds his 
opinion less probative than that of the March 2009 VA 
examiner.  See Winsett, Gabrielson, supra.

The Board finds the March 2009 VA examiner's opinion more 
probative than the findings in the medical treatise evidence 
that the veteran provided in June 2004 and May 2008.  Medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence may include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports and analyses).  However, 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Because the information provided in the treatises 
and other websites is generic and does not specifically 
relate to the facts and circumstances surrounding this 
particular case, it holds less probative weight than the 
determinations of the VA examiner.  To the extent that the 
Veteran applied these treatises to his own condition, the 
Board finds that he does not have the medical expertise to do 
so.  See Espiritu, supra.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because, as the VA examiner 
correctly stated, the Veteran was not shown to have a back 
disorder in service.  Additionally, the Veteran's spine was 
found to be normal on clinical examination at separation from 
service.  Indeed, the Veteran specifically stated in his May 
1970 separation examination that he did not have, and had 
never had, back trouble of any kind.  Moreover, the Veteran's 
back condition was not diagnosed, and did not manifest to a 
degree of 10 percent or more, within the presumptive period 
of one year following his separation from service.  38 C.F.R. 
§§ 3.303(b), 3.307(a)(3), 3.309(a).  

As noted above, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In this case, there is no evidence of 
continuity of symptomatology from the date of the Veteran's 
discharge to the present, because the Veteran's back 
condition was not noted during service, or in the presumptive 
period.  Further, back pathology was not shown until October 
1988, more than 18 years after the Veteran's separation from 
service.  Consequently, he is not entitled to a grant of 
service connection based on continuity of symptomatology.  
38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's claimed back condition; 
it follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.


ORDER

Service connection for a back disorder is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


